Supplement dated February 10, 2009 to the Brazos Mutual Funds Statement of Additional Information dated March 28, 2008 This supplement makes the following amendments to disclosures in the Statement of Additional Information (“SAI”) dated March 28, 2008. The disclosure in the section entitled “Trustees and Officers” is amended as set forth in the excerpt of the table showing the Officers of the Trust to reflect the appointment of Mr. Robin C. Thorn as President and Mr. Gerard P. Melia as Chief Financial Officer and Treasurer.Mr. Ben Bell is no longer serving as President, CFO and Treasurer of the Brazos Mutual Funds.The table is amended below: (Table excerpted.) Name and Year of Birth Position(s) Held With Trust Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios In Fund Complex Overseen By Trustee Other Directorships Held By Trustee OFFICERS Robin C. Thorn Born 1971 President Since February 2009 Managing Director, Head of Developed Market Equities since 2008 at AIG Investments and Global Head of Equity Research and Head of European Equities at AIG Investments since 2000. N/A N/A Gerard P. Melia Born 1966 Chief Financial Officer and Treasurer Since February 2009 Managing Director and Controller of AIG Investments (2008-present); Chief Financial Officer of Loring Ward International Ltd. (2006-2008); Director of Finance at Credit Suisse (2000-2006). N/A N/A James F. McCain Born 1951 Chief Compliance Officer, Secretary and AML Officer Since 2007 Chief Compliance Officer, Brazos Capital Management since June 2007. Prior to joining Brazos Capital Management, Mr. McCain served as Chief Compliance Officer for G.W. Henssler & Associates, Ltd., Henssler Asset Management, LP and Henssler Funds (2004-2007) and Compliance Director for Voyager Asset Management (2001-2004). N/A N/A Please retain this supplement with your Statement of Additional Information
